          Case 1:18-cr-00373-RJS Document 826 Filed 06/14/21 Page 1 of 4




NEW JERSEY OFFICE                                                                      NEW YORK OFFICE
130 POMPTON AVENUE                                                                     48 WALL STREET, 5TH FLOOR
VERONA, NJ 07044                                                                       NEW YORK, NY 10005
(973) 239-4300                                                                         (646) 779-2746

                                          LORRAINE@LGRLAWGROUP.COM
                                             WWW.LGAULIRUFO.COM
                                              FAX: (973) 239-4310
                                                   _________




                                                                                                June 10, 2021
Via Email and ECF

Honorable Richard J. Sullivan
United States Circuit Judge
Southern District of New York
40 Foley Square
New York, NY 10007

                                    Re: USA v. Burgess et al., (Tyshawn Burgess)
                                        18 Cr. 373(RJS)
Dear Judge Sullivan:

        Mr. Burgess is scheduled to be sentenced by Your Honor on June 16, 2021. Pursuant to
the Court’s Order filed on March 1, 2021, Mr. Burgess notified the Court of his preference to
have a remote sentencing instead of an in person sentencing, and executed a waiver of his
physical presence, both of which were filed on ECF. Your Honor denied that request without
prejudice for Mr. Burgess to file a supplemental submission explaining why a remote sentence
would be in the interest of justice. Mr. Burgess continues in his request to have virtual sentencing
and submits the following information to support his position that a remote sentencing is in the
interest of justice. Mr. Burgess is currently detained at the Orange County Correctional Facility
(“OCCF”), in Goshen, New York. Inmates at OCCF who are brought to courts in Manhattan are
required to quarantine for ten days when they arrive back at the jail.1 Mr. Burgess is familiar
with and has firsthand knowledge of the quarantine protocol at OCCF, since he was quarantined
for ten days when he was transferred to OCCF from Westchester County Jail on January 27,
2021. While quarantined, Mr. Burgess was kept by himself in a cell, in complete isolation, and
only permitted out of his cell for one hour a day to shower. He could not make any telephone

1
 This information was confirmed by Officer Alvarado at OCCF via a telephone call on June 7, 2021, with staff from
this office.
              Case 1:18-cr-00373-RJS Document 826 Filed 06/14/21 Page 2 of 4




     calls during this time – not even to his attorney, could not have any visitors, and could not go to
     recreation or religious activities. Mr. Burgess needs to have access to and communication with
     counsel following sentencing, particularly to discuss his appellate rights, which are time
     sensitive. If he is quarantined during this time frame, his right to counsel on this important
     matter would be jeopardized. Moreover, sentencing is the culmination of a criminal matter, and
     regardless of the outcome, it is an emotional event for defendants. Mr. Burgess will need and
     want the support of friends and family during this time, which he will be denied should he be
     quarantined.

            For all the reasons set forth in this supplemental submission, Mr. Burgess respectfully
     requests that Your Honor order that his June 16, 2021, sentencing hearing proceed virtually.
     Your Honor’s time and consideration for this request is greatly appreciated.


                                                                    Respectfully submitted,
                                                                    s/
                                                                    Lorraine Gauli-Rufo
                                                                    Attorney for Tyshawn Burgess

     cc: All Counsel of Record
      Defense counsel's request is granted. The CARES Act requires the assigned judge to
make "specific" findings "that the plea or sentencing in that case cannot be further
delayed without serious harm to the interests of justice" before the Court may conduct a
virtual sentencing.     CARES ACT, PL 116-136, § 15002(b)(2)(A)(2020).          Defendant's
sentencing was originally scheduled for July 26, 2019. (Tr. of Change of Plea Hrg. Doc.
No. 324 at 70-71.      That sentencing has been delayed for nearly two years due to
scheduling conflicts, an eventually-aborted Fatico hearing, and the COVID-19 pandemic.
The Court finds that further delaying Defendant's sentencing in order to hold an in-
person proceeding without forcing Defendant to quarantine upon his return to detention
would seriously harm the interests of justice.      Therefore, IT IS HEREBY ORDERED THAT
Defendant's sentencing will instead take place remotely on Friday, June 25, 2021 at
10:30 a.m.   In light of the flexibility required to plan remote proceedings during the
ongoing COVID-19 pandemic, the Court will reserve (and the parties shall calendar) Monday,
June 28, 2021 at 10:30 a.m. as an alternate date for the sentencing.             The Court
will email the parties directly with further information concerning the requested
virtual proceeding.   A separate order will be issued in due course containing the public
line for this proceeding.

      IT IS FURTHER ORDERED THAT defense counsel shall discuss the attached Waiver of
Right to be Present at a Criminal Proceeding with Mr. Burgess prior to the
sentencing.     If Mr. Burgess consents, and is able to sign the form (either
personally, or, in accordance with Standing Order M10-468, 20-mc-176 (CM) (S.D.N.Y. March
11, 2021), by defense counsel), defense counsel shall provide the Court with the executed
form prior to the start of the proceeding.




    6/14/2021
             Case 1:18-cr-00373-RJS Document 826 Filed 06/14/21 Page 3 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐X
UNITED STATES OF AMERICA
                                                                               WAIVER OF RIGHT TO BE PRESENT
                               ‐v‐                                             AT CRIMINAL PROCEEDING
TYSHAWN BURGESS,                                                                 18‐CR‐373 (RJS)
                                           Defendant.
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐X

Check Proceeding that Applies

____      Entry of Plea of Guilty

          I am aware that I have been charged with violations of federal law. I have consulted with my
          attorney about those charges. I have decided that I wish to enter a plea of guilty to certain
          charges. I understand I have a right to appear before a judge in a courtroom in the Southern
          District of New York to enter my plea of guilty and to have my attorney beside me as I do. I am
          also aware that the public health emergency created by the COVID‐19 pandemic has interfered
          with travel and restricted access to the federal courthouse. I have discussed these issues with my
          attorney. By signing this document, I wish to advise the court that I willingly give up my right to
          appear in person before the judge to enter a plea of guilty. By signing this document, I also wish
          to advise the court that I willingly give up any right I might have to have my attorney next to me
          as I enter my plea so long as the following conditions are met. I want my attorney to be able to
          participate in the proceeding and to be able to speak on my behalf during the proceeding. I also
          want the ability to speak privately with my attorney at any time during the proceeding if I wish to
          do so.



Date:                _________________________                       ____________________________
                     Print Name                                      Signature of Defendant



____      Sentence

          I understand that I have a right to appear before a judge in a courtroom in the Southern District
          of New York at the time of my sentence and to speak directly in that courtroom to the judge who
          will sentence me. I am also aware that the public health emergency created by the COVID‐19
          pandemic has interfered with travel and restricted access to the federal courthouse. I do not wish
          to wait until the end of this emergency to be sentenced. I have discussed these issues with my
          attorney and willingly give up my right to be present, at the time my sentence is imposed, in the
          courtroom with my attorney and the judge who will impose that sentence. By signing this
          document, I wish to advise the court that I willingly give up my right to appear in a courtroom in
          the Southern District of New York for my sentencing proceeding as well as my right to have my
          attorney next to me at the time of sentencing on the following conditions. I want my attorney to
          Case 1:18-cr-00373-RJS Document 826 Filed 06/14/21 Page 4 of 4




        be able to participate in the proceeding and to be able to speak on my behalf at the proceeding.
        I also want the ability to speak privately with my attorney at any time during the proceeding if I
        wish to do so.


Date:           _________________________                ____________________________
                Print Name                               Signature of Defendant

I hereby affirm that I am aware of my obligation to discuss with my client the charges against my client,
my client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and
this waiver and consent form. I affirm that my client knowingly and voluntarily consents to the
proceedings being held with my client and me both participating remotely.


Date:           __________________________               _____________________________
                Print Name                               Signature of Defense Counsel



Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also
translated this document, in its entirety, to the defendant before the defendant signed it. The
interpreter’s name is: _______________________.


Date:           _________________________
                Signature of Defense Counsel




Accepted:       ________________________
                Signature of Judge
                Date:




                                                    2
